Citation Nr: 0323235	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1991 for a 30 percent evaluation of residuals of a shell 
fragment wound of the left thigh.

2.  Entitlement to an effective date earlier than October 3, 
1991 for a 20 percent evaluation of residuals of a shell 
fragment wound of the right thigh.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Baltimore, Maryland.  In the rating decision, separate 
evaluations were granted for residuals of shell fragment 
wounds to the left and right thighs, respectively, from an 
effective date of October 3, 1991.  Previously, a 
noncompensable evaluation had been in place for soft tissue 
wounds of both thighs and legs.  The veteran appealed the 
October 3, 1991 effective date.  

In a July 1997 decision, the Board denied entitlement to an 
effective date earlier than October 3, 1991 for the 30 and 20 
percent evaluations for residuals of shell fragment wound to 
the left and right thighs, respectively.  The veteran 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court).  

In an April 1999 memorandum decision, the Court reversed the 
Board's denial of effective dates earlier than October 3, 
1991 for residuals of shell fragment wounds to the left and 
right thighs, respectively, and remanded the issues for 
further proceedings consistent with the specific directives 
set forth in the memorandum decision.

In December 1999, the Board remanded the issues to the RO for 
development and other actions consistent with the directives 
of the Court in the April 1999 memorandum decision.

The issues were addressed at personal hearings held before a 
hearing officer at the RO and before the Board in December 
1996.  Hearing transcripts are of record.




REMAND

The Board finds that the claims should be remanded to ensure 
that they have been developed and adjudicated in compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA).  

During the course of the appeal, on November 9, 2000, the 
VCAA was enacted.  The VCAA heightened the duty of VA under 
earlier law to assist claimants with the development of 
evidence, and provide claimants with notice, concerning their 
claims.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Implementing regulations were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit held that when a claim has been decided 
by the Board and is before the Court on appeal, remanding the 
claim under Karnas for application of section 3(a) of the 
VCAA (which contain the provisions, codified as 38 U.S.C.A. 
§§ 5103 and 5103A, defining VA's duties to assist claimants 
with the development of evidence and to provide claimants 
with certain notice concerning evidence that would support 
their claims) would require the retroactive application of a 
statutory provision when Congress did not so provide and 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The procedural posture of the instant case is distinguishable 
from that in Kuzma.  In Kuzma, the decision of the Board 
denying the claim was entered before the enactment of the 
VCAA and was not vacated or reversed later by the Court.  
Rather, the Court had reviewed and affirmed the Board's 
decision.  Thus, at no time on or after the date of enactment 
of the VCAA was the claim pending before VA in Kuzma.  Here, 
the claims of entitlement to earlier effective dates for 
residuals of shell fragment wounds to the left and right 
thighs, respectively, the Board's July 1997 denial of which 
the Court had reversed, were pending before VA on the date of 
enactment of the VCAA.  Therefore, the Board finds that the 
holding in Kuzma does not apply to this case.  Accordingly, 
the pending claims are subject to the VCAA and must be 
reviewed in the light of its requirements.  Karnas.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. at 186-87.  The notice must refer to 
the time period established by the VCAA in which evidence may 
be submitted in support of a claim.  See Disabled American 
Veterans, 
327 F.3d at 1348-49.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision in Disabled American 
Veterans.  It cannot be said that the due process protections 
intended by this requirement have been fully discharged in 
this case.  In connection with the instant claims, the RO did 
not issue the required notice.  

Formerly, this deficiency would have been corrected at the 
level of the Board, pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2), a final rule that went into effect 


on February 22, 2002.  Subsection (a)(2)(ii) of that 
regulation specifically authorized the Board to cure the 
failure of the agency of original jurisdiction to issue the 
notice required under section 5103.  However, the Court of 
Appeals for the Federal Circuit held on May 1, 2003 in 
Disabled American Veterans that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid because contrary to section 5103.  Disabled 
American Veterans, 327 F.3d at 1348-49.

Therefore, the Board must remand the claims in order to 
correct this deficiency in notice.  Disabled American 
Veteran, 327 F.3d 1339.  The RO should provide the veteran 
with notice concerning the evidence and information needed to 
substantiate the claim that fully satisfies the requirements 
of section 5103 of the VCAA and complies with the holdings in 
Quartuccio and Disabled American Veterans.

The Board takes this opportunity to observe that the notice 
provided by the RO under section 5103 of the VCAA must take 
into account the content of the rating provisions that were 
applicable to the muscle disabilities in concern on any 
potential effective date for the disability ratings earlier 
than October 3, 1991.  Thus, the RO's notice should take into 
account the criteria for rating residuals of shell fragment 
wounds of the muscles set forth in former Diagnostic Codes 
5313 and 5314 (38 C.F.R. § 4.73, Diagnostic Codes 5313 and 
5314 (as in effect prior to October 3, 1991)) and in former 
regulation 38 C.F.R. § 4.56 (as in effect prior to October 3, 
1991).  Although the criteria for rating such disabilities 
were revised effective July 3, 1997, the revised criteria 
cannot be used to determine what ratings were warranted prior 
to that date and thus to resolve the question of entitlement 
to effective dates earlier than October 3, 1991 for the 
ratings currently in place.  See 38 U.S.C.A. § 5110(g) (West 
2002); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).

On remand, the RO should consider whether other action on the 
claims is required under the VCAA and its implementing 
regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran 
with notice concerning the kind of 
evidence or other information that is 
required to substantiate the claims.  The 
notice should inform the veteran that he 
has one year from its date in which to 
identify or submit such material and must 
comply with section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation in all other respects, see 
38 U.S.C.A. § 5103 (2002), 38 C.F.R. 
§ 3.159(b) (2002), and satisfy the 
holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The notice should take into account all 
rating provisions relevant to the 
disabilities in concern that were in 
effect on any potential effective date 
for the disability ratings earlier than 
October 3, 1991, to include 38 C.F.R. 
§ 4.73, Diagnostic Codes 5313 and 5314 
and 38 C.F.R. § 4.56, as in effect prior 
to October 3, 1991.

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claim, to include that 
concerning any VA or non-VA treatment he 
received for residuals of shell fragment 
wounds to the left or right thigh prior 
to October 3, 1991.

The veteran should then be given 
appropriate time to respond, and the RO 
should attempt to obtain the identified 
records or other information.  The RO 
should provide appropriate notice to the 
veteran regarding records that could not 
be obtained.  

4.  After all notice and development has 
been accomplished, the RO should 
readjudicate the claims.  If a claim is 
not granted in full, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
each claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

